—In an action to recover legal fees, the plaintiff appeals from an order of the Supreme Court, Nassau County (Phelan, J.), dated April 27, 1998, which denied its motion for summary judgment on the complaint and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the appellant’s contention, it is not entitled to recover legal fees for services rendered in the respondent’s matrimonial action. The appellant failed to execute and file a written retainer agreement with the respondent setting forth in plain language the terms of the compensation and the nature of the services rendered after it was substituted as the respondent’s attorney (see, Code of Professional Responsibility DR 2-106 [c] [2] [B] [22 NYCRR 1200.11 (c) (2) (ii); 1400.3]).
The appellant’s remaining contentions are without merit. Sullivan, J. P., Krausman, Florio and Smith, JJ., concur.